                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



DARRIN MCCOY,

               Plaintiff,                                   Hon. Ellen S. Carmody

v.                                                          Case No. 1:18-CV-40

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
______________________________________/

                                           OPINION

               This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

' 405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff=s

claim for Disability Income Benefits (DIB) and Supplemental Security Income (SSI) under Titles

II and XVI of the Social Security Act. The parties subsequently agreed to proceed in this Court

for all further proceedings, including an order of final judgment. Section 405(g) limits the Court

to a review of the administrative record and provides that if the Commissioner=s decision is

supported by substantial evidence it shall be conclusive. The Commissioner has found that

Plaintiff is not disabled within the meaning of the Act. For the reasons articulated herein, the

Commissioner=s decision is vacated and this matter remanded for further factual findings

pursuant to sentence four of 42 U.S.C. ' 405(g).
                                  STANDARD OF REVIEW

               The Court=s jurisdiction is confined to a review of the Commissioner=s decision and

of the record made in the administrative hearing process. See Willbanks v. Sec=y of Health and

Human Services, 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social

security case is limited to determining whether the Commissioner applied the proper legal

standards in making her decision and whether there exists in the record substantial evidence

supporting that decision. See Brainard v. Sec=y of Health and Human Services, 889 F.2d 679, 681

(6th Cir. 1989).

               The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984). It is the Commissioner who is charged with finding the facts relevant to an application for

disability benefits, and her findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C. ' 405(g). Substantial evidence is more than a scintilla, but less than a

preponderance. See Cohen v. Sec=y of Dep=t of Health and Human Services, 964 F.2d 524, 528

(6th Cir. 1992) (citations omitted). It is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Bogle

v. Sullivan, 998 F.2d 342, 347 (6th Cir. 1993). In determining the substantiality of the evidence,

the Court must consider the evidence on the record as a whole and take into account whatever in

the record fairly detracts from its weight. See Richardson v. Sec=y of Health and Human Services,

735 F.2d 962, 963 (6th Cir. 1984).




                                                2
               As has been widely recognized, the substantial evidence standard presupposes the

existence of a zone within which the decision maker can properly rule either way, without judicial

interference. See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (citation omitted). This

standard affords to the administrative decision maker considerable latitude, and indicates that a

decision supported by substantial evidence will not be reversed simply because the evidence would

have supported a contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800 F.2d at 545.

                                  PROCEDURAL POSTURE

               Plaintiff was 42 years of age on his alleged disability onset date. (PageID.163,

199). Plaintiff successfully completed high school and worked previously as a “sedentary skilled

mortgage closer.”    (PageID.40).   Plaintiff applied for disability benefits on June 25, 2015,

alleging that he had been disabled since June 13, 2013, due to herniated and bulging discs in his

lower back, spinal stenosis in his lower back, disc degeneration in his lower back, metal plate and

screws in his right hand, and depression. (PageID.163-70, 205). Plaintiff later amended his

alleged disability onset date to April 1, 2014.     (PageID.199).    Plaintiff=s applications were

denied, after which time he requested a hearing before an Administrative Law Judge (ALJ).

(PageID.71-161).

               On January 20, 2017, Plaintiff appeared before ALJ Thomas Walters with

testimony being offered by Plaintiff and a vocational expert. (PageID.46-69). In a written

decision dated February 23, 2017, the ALJ determined that Plaintiff was not disabled.

(PageID.36-41). The Appeals Council declined to review the ALJ=s decision, rendering it the

Commissioner=s final decision in the matter. (PageID.26-30). Plaintiff subsequently initiated

this appeal pursuant to 42 U.S.C. ' 405(g), seeking judicial review of the ALJ=s decision.


                                                3
                                 ANALYSIS OF THE ALJ=S DECISION

                 The social security regulations articulate a five-step sequential process for

evaluating disability. See 20 C.F.R. '' 404.1520(a-f), 416.920(a-f).1 If the Commissioner can

make a dispositive finding at any point in the review, no further finding is required. See 20 C.F.R.

'' 404.1520(a), 416.920(a). The regulations also provide that if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

his residual functional capacity. See 20 C.F.R. '' 404.1545, 416.945.

                 The burden of establishing the right to benefits rests squarely on Plaintiff=s

shoulders, and he can satisfy his burden by demonstrating that his impairments are so severe that

he is unable to perform his previous work, and cannot, considering his age, education, and work

experience, perform any other substantial gainful employment existing in significant numbers in

the national economy. See 42 U.S.C. ' 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden

of proof shifts to the Commissioner at step five of the sequential evaluation process, Plaintiff bears

the burden of proof through step four of the procedure, the point at which his residual functioning



       1
        1. An individual who is working and engaging in substantial gainful activity will not be found to be Adisabled@
           regardless of medical findings (20 C.F.R. '' 404.1520(b), 416.920(b));

       2. An individual who does not have a Asevere impairment@ will not be found Adisabled@ (20 C.F.R. '' 404.1520(c),
          416.920(c));

       3. If an individual is not working and is suffering from a severe impairment which meets the duration requirement and
          which Ameets or equals@ a listed impairment in Appendix 1 of Subpart P of Regulations No. 4, a finding of Adisabled@
          will be made without consideration of vocational factors. (20 C.F.R. '' 404.1520(d), 416.920(d));

       4. If an individual is capable of performing her past relevant work, a finding of Anot disabled@ must be made (20 C.F.R.
          '' 404.1520(e), 416.920(e));

       5.     If an individual=s impairment is so severe as to preclude the performance of past work, other factors including
            age, education, past work experience, and residual functional capacity must be considered to determine if other work
            can be performed (20 C.F.R. '' 404.1520(f), 416.920(f)).


                                                            4
capacity (RFC) is determined. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v.

Comm=r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which

point claimant bears the burden of proof).

               The ALJ determined that Plaintiff suffers from: (1) back disorder; (2) degenerative

disc disease; and (3) right hand fracture, severe impairments that whether considered alone or in

combination with other impairments, failed to satisfy the requirements of any impairment

identified in the Listing of Impairments detailed in 20 C.F.R., Part 404, Subpart P, Appendix 1.

(PageID.38). With respect to Plaintiff=s residual functional capacity, the ALJ found that Plaintiff

retained the ability to perform sedentary work subject to the following limitations: (1) he can

occasionally bend, turn, crouch, stoop, climb, crawl, and kneel; (2) he must avoid exposure to

unprotected heights and moving machinery; (3) he can frequently perform fingering and handling

activities; and (4) he can perform simple, routine, repetitive tasks with occasional contact with the

public, co-workers, and supervisors. (PageID.39).

               The ALJ found that Plaintiff was unable to perform his past relevant work at which

point the burden of proof shifted to the Commissioner to establish by substantial evidence that a

significant number of jobs exist in the national economy which Plaintiff could perform, his

limitations notwithstanding. See Richardson, 735 F.2d at 964. While the ALJ is not required to

question a vocational expert on this issue, Aa finding supported by substantial evidence that a

claimant has the vocational qualifications to perform specific jobs@ is needed to meet the burden.

O=Banner v. Sec=y of Health and Human Services, 587 F.2d 321, 323 (6th Cir. 1978) (emphasis

added). This standard requires more than mere intuition or conjecture by the ALJ that the

claimant can perform specific jobs in the national economy. See Richardson, 735 F.2d at 964.

Accordingly, ALJs routinely question vocational experts in an attempt to determine whether there



                                                 5
exist a significant number of jobs which a particular claimant can perform, his limitations

notwithstanding. Such was the case here, as the ALJ questioned a vocational expert.

               The vocational expert reported that there existed approximately 214,000 jobs which

an individual with Plaintiff=s RFC could perform, such limitations notwithstanding. (PageID.63-

69). This represents a significant number of jobs. See, e.g., Taskila v. Commissioner of Social

Security, 819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand jobs in the United States fits

comfortably within what this court and others have deemed ‘significant’”). Accordingly, the ALJ

concluded that Plaintiff was not entitled to disability benefits.

I.             Medical Evidence

               In addition to Plaintiff’s testimony at the administrative hearing, the administrative

record contained copies of Plaintiff’s medical treatment records. The ALJ described this evidence

as follows:

               The claimant was treated for diagnosed chronic back pain by his
               physician, W. Mamone, DO, who noted his report of adequate pain
               relief, in March 2012. Dr. Mamone changed the claimant's pain
               medication at his request, in October 2012. MRI showed some
               abnormalities but mainly just mild stenosis. He reported medication
               adequately provided relief with and refused injection treatment. The
               claimant had right hand fracture surgically repaired in May 2013.
               He repeatedly reported gaining adequate back pain relief in 2013
               progress visits (1-3F). The claimant sought care with physician, M.
               Muzquiz, Jr, MD, who refilled his prescription, in April 2014. He
               reported ongoing back pain with trouble walking and was referred
               to a pain clinic but never seen due to failing to schedule an
               appointment after three attempts (4-5F).

               Dr. Muzquiz found the claimant had chronic back pain and noted
               left hip/leg pain for which his medication was refilled in 2015.
               Consultative physician, M. Rossknecht, DO, found, in June 2015,
               the claimant had limited lumbar spine/left hip motion with mild
               trouble doing tasks but otherwise normal motion and negative
               straight leg raise with no muscle spasms/edema, except right hand
               swelling/erythema. However, he had normal grip strength and full
               dexterity. The claimant complained of back/hip and left leg pain in


                                                  6
               progress visits over the next year. Lumbar spine MRI showed
               degeneration with mild stenosis, in June 2016. Dr. Muzquiz
               diagnosed right hand arthritis, in October 2016. Neurologist, M.
               Oppenlander, MD, found the claimant had full arms and legs
               strength, negative straight leg raise. In January 2017, rehabilitation
               physician, M. Stuckler, MD, found the claimant had lumbar
               spine/left leg tenderness but normal motion and hips/legs weakness
               and antalgic gait but negative Patrick's/straight leg tests (6F. 9F,11-
               12F).

(PageID.39-40).

II.            Treating Physician Doctrine

               On January 4, 2017, Dr. Muzquiz completed a report regarding Plaintiff’s ability to

perform work-related activities. (PageID.417-21). As noted above, the ALJ limited Plaintiff to

the performance of a limited range of sedentary work. Dr. Muzquiz, however, concluded that

Plaintiff experienced even greater limitations. For example, the doctor reported that during an 8-

hour workday, Plaintiff could sit for only “about 2 hours” and required a sit-stand option.

(PageID.419). The doctor also reported that Plaintiff could “never” lift and carry 10 pounds, but

could “occasionally” lift and carry less than 10 pounds. (PageID.419). The ALJ obviously

discounted these particular opinions. Plaintiff argues that he is entitled to relief because the ALJ

failed to articulate good reasons for affording less than controlling weight to the opinions

expressed by his treating physician. The Court agrees.

               The treating physician doctrine recognizes that medical professionals who have a

long history of caring for a claimant and her maladies generally possess significant insight into her

medical condition. See Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). An ALJ must,

therefore, give controlling weight to the opinion of a treating source if: (1) the opinion is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques” and (2) the

opinion “is not inconsistent with the other substantial evidence in the case record.” Gayheart v.



                                                 7
Commissioner of Social Security, 710 F.3d 365, 375-76 (6th Cir. 2013) (quoting 20 C.F.R. §

404.1527).

               Such deference is appropriate, however, only where the particular opinion “is based

upon sufficient medical data.” Miller v. Sec’y of Health and Human Services, 1991 WL 229979

at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec’y of Health and Human Services, 839 F.2d

232, 235 n.1 (6th Cir. 1987)). The ALJ may reject the opinion of a treating physician where such

is unsupported by the medical record, merely states a conclusion, or is contradicted by substantial

medical evidence. See Cohen, 964 F.2d at 528; Miller v. Sec’y of Health and Human Services,

1991 WL 229979 at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec’y of Health and Human

Services, 839 F.2d 232, 235 n.1 (6th Cir. 1987)); Cutlip v. Sec’y of Health and Human Services,

25 F.3d 284, 286-87 (6th Cir. 1994).

               If an ALJ accords less than controlling weight to a treating source’s opinion, the

ALJ must “give good reasons” for doing so. Gayheart, 710 F.3d at 376. Such reasons must be

“supported by the evidence in the case record, and must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source’s medical opinion

and the reasons for that weight.” This requirement “ensures that the ALJ applies the treating

physician rule and permits meaningful review of the ALJ’s application of the rule.” Id. (quoting

Wilson v. Commissioner of Social Security, 378 F.3d 541, 544 (6th Cir. 2004)). Simply stating

that the physician’s opinions “are not well-supported by any objective findings and are inconsistent

with other credible evidence” is, without more, too “ambiguous” to permit meaningful review of

the ALJ’s assessment. Gayheart, 710 F.3d at 376-77.

               In support of his decision to discount Dr. Muzquiz’s opinions, the ALJ stated as

follows:



                                                 8
               As for the opinion evidence, the claimant's physician, M. Muzquiz,
               Jr, MD, had the opinion, in January 2017, he could lift less than 10
               pounds and sit or stand/walk 2 hours each but could not bend/twist
               and needed to shift positions at will and take unscheduled breaks.
               However, Dr. Muzquiz opined the claimant had no hand limitations,
               be off task less than 10% and never miss work (10F). The
               undersigned noted this assessor diagnosed hand arthritis but hand
               limitations were given. The undersigned gave this opinion little
               weight because specialists evaluations that had some signs, were
               relatively normal with no further care needed (9F, 11-12F).
               However, the undersigned gave limitations in concentration and
               interaction due to chronic pain issues.

(PageID.40).

               Both the ALJ and Dr. Muzquiz agree that Plaintiff experiences fairly severe

functional limitations. The pertinent question is whether the ALJ articulated good reasons for

rejecting Dr. Muzquiz’s more limiting assessment of Plaintiff. The ALJ’s entire rationale in this

regard is contained in a single statement, “[t]he undersigned gave this opinion little weight because

specialists evaluations that had some signs, were relatively normal with no further care needed.”

(PageID.40). This statement falls well short of satisfying the ALJ’s obligation. A review of the

exhibits cited by the ALJ supports Dr. Muzquiz’s opinion and the ALJ has failed to identify any

specific portion thereof that supports his decision to discount Dr. Muzquiz’s opinion.

(PageID.338-416, 422-26). Simply put, the ALJ has failed to articulate good reasons, supported

by substantial evidence, to support his decision to discount Dr. Muzquiz’s opinion. Given that

Dr. Muzquiz’s opinion is inconsistent with the ALJ’s RFC determination and the ALJ’s subsequent

conclusion that there exist a significant number of jobs which Plaintiff can perform despite his

limitations, the ALJ’s failure is not harmless.

II.            Remand is Appropriate

               While the Court finds that the ALJ=s decision fails to comply with the relevant legal

standards, Plaintiff can be awarded benefits only if Aall essential factual issues have been resolved@


                                                  9
and Athe record adequately establishes [his] entitlement to benefits.@    Faucher v. Secretary of

Health and Human Serv=s, 17 F.3d 171, 176 (6th Cir. 1994); see also, Brooks v. Commissioner of

Social Security, 531 Fed. Appx. 636, 644 (6th Cir., Aug. 6, 2013). This latter requirement is

satisfied Awhere the proof of disability is overwhelming or where proof of disability is strong and

evidence to the contrary is lacking.@   Faucher, 17 F.3d at 176; see also, Brooks, 531 Fed. Appx.

at 644. Evaluation of Plaintiff=s claim requires the resolution of factual disputes which this Court

is neither competent nor authorized to undertake in the first instance. Moreover, there does not

exist compelling evidence that Plaintiff is disabled.   Accordingly, this matter must be remanded

for further administrative action.

                                         CONCLUSION

               For the reasons articulated herein, the Court concludes that the ALJ=s decision is

not supported by substantial evidence. Accordingly, the Commissioner=s decision is vacated and

the matter remanded for further factual findings pursuant to sentence four of 42 U.S.C. '

405(g). A judgment consistent with this opinion will enter.




Dated: February 21, 2019                                      /s/ Ellen S. Carmody
                                                             ELLEN S. CARMODY
                                                             U.S. Magistrate Judge




                                                10
